Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/176,570 filed on 08/17/2022. Claims 1-3, 5, 8-15, 18, and 19 are amended. Claims 1-20 have been examined and are pending herein.
Response to Arguments
Applicant’s arguments with respect to claims 1+ have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. PG Pub 2008/0098450), in view of Fiatal (U.S. PG Pub 2018/0103154), in further view of Karaoguz (U.S. PG Pub 2006/0025148).

Regarding claims 1 and 15, Wu teaches a wireless broadband television system/process, comprising (Fig. 2): 
a set-top box comprising: a wireless broadband television transceiver configured to receive television services as broadband data from a wireless network ([0010, 0015, 0104] a flexible operating system set-top box (STB) configurable for receiving wireless broadband media signals embodying a multimedia presentation from a content provider; wireless transceivers 160a and 160b) and to transmit other Internet protocol (IP) based data ([0046-0047] content access provided by servers 125, typically operated by, a service provider, IP media provider, broadcaster or a media deliver center) ; 
a processor configured to implement and control the wireless broadband television transceiver by executing an application ([0055] The STB software architecture 400 further includes a User Interface (U/I) layer 435, a Runtime Emulator layer 430 and, the downloaded operator OS 411 and may also implement an application layer which may execute application programs such as e-commerce, on-line gaming, P2P applications, etc. For instance, application programs on the application layer such as user interface programs 435 and picture players allow users to watch videos, click on hyperlinks, type messages, etc. For example, U/I 435 may provide a communication interface between application and input device, similar to a windows interface, with operators' OS located between runtime emulator layer 430 and U/I layer 435.); 
wherein the application is further configured to connect to the wireless network utilizing the wireless broadband television transceiver ([0058] In one embodiment of the invention, when the STB is off, it cannot communicate with the panel remote with WiFi. Consequently, the remote may use IR to turn on the STB. When the STB is on and ready, a wireless connection enabling communications between the remote device and the STB is set up. The remote device 300 has a universal learning feature, so it can operate as a TV remote, or a stereo remote, or other applications, all within the same unit); and 
an output configured to output audio and video associated with received television services (Fig. 2 – output services to TV 50; [0057]; and a computer readable medium configured to store the application (Fig 3 and [0012, 0056] storing the program code, etc.).  

Wu fails to explicitly teach wherein the control comprises subscription management, for the set-top box, based on a wireless broadband television broadcast support platform integrated at a mobile virtual network operator (MVNO).
However, in an analogous art, Fiatal teaches wherein the control comprises subscription management, for the set-top box, based on a wireless broadband television broadcast support platform integrated at a mobile virtual network operator (MVNO) ([0017] A server at the mobile virtual network operator 140 may provide a service to one or more customers over the network 150. The one or more customers may be users of the mobile device 120. The mobile virtual network operator 140 may maintain an account record associated with the user of the mobile device 120. [0019] The mobile virtual network operator 140 may include a mobile virtual network operator (MVNO) policy enforcement application 146 configured to enforce a network service policy associated with the user of the mobile device 120. The network service policy may include a maximum number of minutes of voice service per billing period; [0020] The mobile virtual network operator 140 may include an MVNO network services application 144 configured to provide one or more services to the user of the mobile device 120 over the network 150; also [0014-0015, 0018]).
Further, in analogous art, Karaoguz teaches a set-top-box integrated in an MVNO (Fig. 2). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Wu and Fiatal, to further include the teachings of Karaoguz, for the purpose of a mobile virtual network operator to provide unique content, services, policies, and pricing for mobile network services while utilizing and operating over a mobile network provided by a mobile network service provider while branding and billing its services independently from the mobile network service provider (Fiatal [0005]), and for the purpose of utilizing the MVNO services at home via a set-top-box (Karaoguz [0033]).

Regarding claims 2 and 16, Wu-Fiatal-Karaoguz teaches the set-top box further comprises a cable television receiver configured to receive television services from one of a cable television network or a satellite television network (Wu [Abstract, 0014, 0046-0047] cable broadcast transport stream); the processor is further configured to control the cable television receiver; and the application is further configured to implement and control the cable television receiver. Wu - Fig. 3, [0011]).  Both cable and satellite are supported by the disclosure. Fiatal [0046] cable. Karaoguz [0067] cable and satellite networks.

Regarding claims 3 and 17, Wu-Fiatal-Karaoguz teaches the set-top box is further configured to provide access to programming information of a television content; and the programming information includes at least one of the following: electronic program guides (EPGs) and interactive program guides (IPGs) that include menu-based systems that provide users with continuously updated menus displaying broadcast programming.  Wu, fig. 11 and [0050 0059].
	
Regarding claims 4 and 18, Wu-Fiatal-Karaoguz teaches the set-top box is further configured to provide digital video recorder (DVR) functionality; and the digital video recorder (DVR) functionality includes play back, record, pause, fast-forward, and rewind functionality of television programming stored in a memory of the set-top box.  Wu [0071 and 0073].

Regarding claims 5 and 19, Wu-Fiatal-Karaoguz teaches wherein the application is further configured to connect utilizing the wireless broadband television transceiver to the wireless broadband television broadcast support platform via the wireless network.  Wu [0101].

Regarding claim 6, Wu-Fiatal-Karaoguz teaches the wireless broadband television system of claim 5 wherein the wireless broadband television broadcast support platform comprises: at least one processor implementing the wireless broadband television broadcast support platform, the wireless broadband television broadcast support platform being50 4832-4741-7308.1Docket No. 045379.025521configured to provide support to the set-top box implementing the wireless broadband television transceiver configured for receiving and outputting television content; an input/output device, the input/output device configured to connect the wireless broadband television broadcast support platform over a wireless network to the set-top box implementing the wireless broadband television transceiver to support reception and output of the television content; and the wireless broadband television broadcast support platform being configured to enforce polices based upon subscription rules and subscriber status on the set-top box implementing the wireless broadband television transceiver to support reception and output of the television content.  Wu, figs. 2, 4, 6, 9, 11 and [0064-0065, 0105-0106, 0110].

Regarding claim 7, Wu-Fiatal-Karaoguz teaches the wireless broadband television system of claim 5 wherein: the wireless broadband television broadcast support platform being configured to implement subscription management features to the set-top box implementing the wireless broadband television transceiver to support reception and output of a television content; and the subscription management features provided by the wireless broadband television broadcast support platform include at least one of the following: information provided by the wireless broadband television broadcast support platform, features provided by the wireless broadband television broadcast support platform, and data provided by the wireless broadband television broadcast support platform.  Wu, Fig. 11, 14, 15 and [0060, 0065, 0087, 0100].

Regarding claim 8, Wu-Fiatal-Karaoguz teaches the wireless broadband television system of claim 5, wherein: the wireless broadband television broadcast support platform being configured to provide access to programming information to the set-top box implementing the wireless broadband television transceiver to support reception and output of a television content; and the programming information includes at least one of the following: electronic program guides (EPGs) and interactive program guides (IPGs) that include menu-based systems that provide users with continuously updated menus displaying broadcast programming.  Wu, [0083, 0085].

Regarding claim 9, Wu-Fiatal-Karaoguz teaches the wireless broadband television system of claim 5, wherein the wireless broadband television broadcast support platform is configured to at least one of the following: add policies based upon subscription rules and subscriber status, delete policies based upon subscription rules and subscriber status, modify policies based upon subscription rules and subscriber status. Wu, [0105, 0110].  

Regarding claim 10, Wu-Fiatal-Karaoguz teaches the wireless broadband television system of claim 5, wherein the wireless broadband television broadcast support platform is configured to manage the wireless broadband television transceiver, channel access and display for the set-top box implementing the wireless broadband television transceiver to support reception and output of a television content.  Wu, [0109].

Regarding claim 11, Wu-Fiatal-Karaoguz teaches the wireless broadband television system of claim 5, wherein: the wireless broadband television broadcast support platform is configured to provide television scheduling to the set-top box implementing the wireless broadband television transceiver to support reception and output of a television content; and the television scheduling includes at least one of the following: channels, television shows, sporting events, times, length of shows, cast, production crew, personnel biographies, plot summaries, trivia, fan reviews, and ratings.  WU, [0073, 0079-0080].

Regarding claim 12, Wu-Fiatal-Karaoguz teaches the wireless broadband television system of claim 5, wherein the wireless broadband television broadcast support platform is configured to provide television guide information to the set-top box implementing the wireless broadband television transceiver to support reception and output of a television content.  Wu, [0083-0084].

Regarding claim 13, Wu-Fiatal-Karaoguz teaches the wireless broadband television system of claim 5, wherein: the wireless broadband television broadcast support platform is configured to provide digital video recorder (DVR) functionality to the set-top box implementing the wireless broadband television transceiver to support reception and output of a television content; and wherein the digital video recorder (DVR) functionality includes play back, record, pause, fast-forward, and rewind functionality of television programming stored in a memory of the set- top box.  Wu, [0071] and figure 15.

Regarding claims 14 and 20, Wu-Fiatal-Karaoguz teaches the wireless broadband television system/process, wherein: 
the wireless broadband television broadcast support platform is configured to implement subscription management features to the set-top box implementing the wireless broadband television transceiver to support reception and output of a television content Wu, Fig. 11 and [0060, 0065, 0087, 0100] subscription fees and billing information; [0087], Figures 14, 15); 
the wireless broadband television broadcast support platform is configured to provide access to programming information to the set-top box implementing the wireless broadband television transceiver to support reception and output of the television content (Wu, Fig. 11 and [0050 0059] applications such as a program guide; [0014] interactive content browsing, etc. See also claim 36); 
the programming information includes at least one of the following: electronic program guides (EPGs) and interactive program guides (IPGs) that include menu-based systems that provide users with continuously updated menus displaying broadcast programming (program containing news, elections, sports scores, weather forecasts, etc.); 
the wireless broadband television broadcast support platform is configured to at least one of the following: 
add policies based upon subscription rules and subscriber status, delete policies based upon subscription rules and subscriber status, modify policies based upon subscription rules and subscriber status; the wireless broadband television broadcast support platform is configured to manage the wireless broadband television transceiver, channel access and display for the set-top box implementing the wireless broadband television transceiver to support reception and output of the television content (Wu, [0105, 0110]); 
the wireless broadband television broadcast support platform is configured to provide digital video recorder (DVR) functionality to the set-top box implementing the wireless broadband television transceiver to support reception and output of the television content ([0071, 0073] equipped with DVR can be used to instruct the STB to record a program for immediate or later viewing); 
and the digital video recorder (DVR) functionality includes play back, record, pause, fast- forward, and rewind functionality of television programming stored in a memory of the set-top box [(0071, 0073] equipped with DVR can be used to instruct the STB to record a program for immediate or later viewing 0071, 0073] equipped with DVR can be used to instruct the STB to record a program for immediate or later viewing.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421   


/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421